DETAILED ACTION
This is response to Application 16/596,378 filed on 10/08/2019 in which claims 1-18 are presented for examination.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

2. Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10, 517,117. Although the claims at issue are not identical, they are not patentably distinct from each other

Claims 2-9 are rejected because they depend on rejected independent claim 1 above.

3. Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10, 517,117. Although the claims at issue are not identical, they are not patentably distinct from each other

Claim 11 is rejected because it depends on rejected independent claim 10 above.



Claims 13-18 are rejected because they depend on rejected independent claim 12 above.
                                     
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0112289) in view of Trainin (US 2012/0155295 A1).

Regarding claim 1, Kim teaches a wireless communications system configured to use a predetermined bandwidth of an unlicensed bandwidth (Figures 17, 18 and 23 unlicensed band), the wireless communications system comprising:
a base station (Figure 17 eNB),  configured to transmit a control signal that includes information indicating an offset time from a reference timing (Figures 17, 18 and 23 Paragraphs [0189] to [0194] and [0228] to [0230] DCI on PDCCH; information such as start point, end point and length added); and
a terminal connected to the base station and configured to:
receive the control signal from the base station; perform a process of detecting a wireless signal of the predetermined bandwidth; and start transmission from a transmission start timing according to the offset time after no wireless signal of the predetermined bandwidth is detected in the process, the transmission start timing being a timing at which the terminal is allowed to start transmission of wireless signals (Figures 17, 18 and 23 Paragraphs [0189] to [0194] unlicensed band is available as a result of the carrier sensing).
Kim does not explicitly disclose detecting in a standard period.
Trainin teaches detecting in a standard period (Paragraph [0042] and [0046] predefined detection periods; begin transmission).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide detecting in a standard period as taught by Trainin in the system of Kim for transmission efficiency see Paragraph [0003] of Trainin.

Regarding claim 10, Kim teaches a base station of a wireless communications system configured to use a predetermined bandwidth of an unlicensed bandwidth (Figure 17, 18, and 23), the base station comprising:
a transmitter configured to transmit to a terminal connected to the base station, a control signal that includes information indicating an offset time from a reference timing (Figures 17, 18 and 23 Paragraphs [0189] to [0194] and [0228] to [0230] DCI on PDCCH; information such as start point, end point and length added); and
a receiver configured to receive a wireless signal transmitted from the terminal that starts transmission from a transmission start timing according to the offset time, wherein the terminal performs a process of detecting a wireless signal of the predetermined bandwidth, and starts transmission from the transmission start timing according to the offset time after no wireless signal of the predetermined bandwidth is detected in the process, the transmission start timing being a timing at which the terminal is allowed to start transmission of wireless signals (Figures 17, 18 and 23 Paragraphs [0189] to [0194] unlicensed band is available as a result of the carrier sensing).
Kim does not explicitly disclose detecting in a standard period.
Trainin teaches detecting in a standard period (Paragraph [0042] and [0046] predefined detection periods; begin transmission).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide detecting in a standard period as taught by Trainin in the system of Kim for transmission efficiency see Paragraph [0003] of Trainin.


7.    Regarding claim 12, Kim teaches a terminal of a wireless communications system configured to use a predetermined bandwidth of an unlicensed bandwidth (Figure 17, 18, and 23), the terminal comprising:
a receiver configured to receive from a base station, a control signal that includes information indicating an offset time from a reference timing (Figures 17, 18 and 23 Paragraphs [0189] to [0194] and [0228] to [0230] DCI on PDCCH; information such as start point, end point and length added); and
a controller configured to perform a process of detecting a wireless signal of the predetermined bandwidth, and start transmission from a transmission start timing according to the offset time after no wireless signal of the predetermined bandwidth is detected in the process, the transmission start timing being a timing at which the terminal is allowed to start transmission of wireless signals (Figures 17, 18 and 23 Paragraphs [0189] to [0194] unlicensed band is available as a result of the carrier sensing).
Kim does not explicitly disclose detecting in a standard period.
Trainin teaches detecting in a standard period (Paragraph [0042] and [0046] predefined detection periods; begin transmission).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide detecting in a standard period as taught by Trainin in the system of Kim for transmission efficiency see Paragraph [0003] of Trainin.

8.    Regarding claims 2, 11, and 13, Kim in view of Trainin teaches wherein the base station transmits the control signal using a PDCCH or Radio Resource Control signal (Kim, Figures 17, 18 and 23 Paragraphs [0165], [0189] to [0194] and [0228] to [0230] PDCCH;offset assigned by the RRC signaling ).

9.    Regarding claims 3 and 14, Kim in view of Trainin teaches wherein the terminal calculates the transmission start timing using the control signal and a timing advance notified by the base station (Kim, Figures 17, 18 and 23 Paragraphs [0165], [0189] to [0194] and [0228] to [0230] ).

10.    Regarding claims 4 and 15, Kim in view of Trainin teaches wherein the terminal starts the process at a timing that is based on a timing at which a wireless signal from the base station is received and information indicating a propagation delay between the terminal and the base station (Kim, Figures 17, 18 and 23 Paragraphs [0165], [0189] to [0194] and [0228] to [0230] ).

11.   Regarding claims 5 and 16, Kim in view of Trainin teaches wherein the terminal transmits a dummy signal or a predetermined wireless signal from the transmission start timing until a data transmission start timing (Kim, Figure 23 Paragraphs [0189] to [0194]  dummy signal).

12. Regarding claims 6 and 17, Kim in view of Trainin teaches , wherein
Figures 17, 18 and 23 Paragraphs [0189] to [0194] and [0234] to [0236] unlicensed band is available as a result of the carrier sensing; whole/portion bandwidth).

13.    Regarding claim 7, Kim in view of Trainin teaches wherein the base station determines based on a random number, a parameter for calculating a timing of starting the process performed by the terminal, and transmits the parameter to the terminal (Kim, Figure 23 Paragraphs [0189] to [0194] random timing point).

14.    Regarding claims 8 and 18, Kim in view of Trainin teaches wherein the terminal calculates the transmission start timing according to the offset time (Kim, Figures 17, 18 and 23 Paragraphs [0189] to [0194] unlicensed band is available as a result of the carrier sensing).

15.    Regarding claim 9, Kim in view of Trainin teaches wherein the process of detecting a wireless signal of the predetermined bandwidth is a process of detecting a wireless signal in the entire predetermined bandwidth (Kim, Figures 17, 18 and 23 Paragraphs [0189] to [0194] and [0234] to [0236] unlicensed band is available as a result of the carrier sensing; whole bandwidth).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.